


Exhibit 10.69
FORM OF AIRCRAFT TIME SHARING AGREEMENT
THIS AIRCRAFT TIME SHARING AGREEMENT (this “Agreement”) is made effective as of
[ ] (the “Effective Date”), by and between ARAMARK SERVICES, INC., a Delaware
corporation (“Operator”) and [ ], an individual (“Lessee”), who together are
sometimes also referred to herein individually as a “Party” or collectively as
“Parties.”
RECITALS
WHEREAS, Operator leases the aircraft identified in Schedule A hereto
(collectively the “Aircraft”); and
WHEREAS, Operator employs or contracts for a fully qualified flight crew to
operate the Aircraft; and
WHEREAS, Lessee desires from time to time to lease an Aircraft with flight crew
from Operator on a time-sharing basis, as defined in 91.501(c)(1) of the Federal
Aviation Regulations (“FAR”).
NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein, Operator and Lessee agree as follows:
1.     TERM. This Agreement shall commence on the Effective Date and be and
continue in effect for a period of one (1) year from the Effective Date of this
Agreement, and thereafter shall be automatically renewed for successive periods
of one (1) year, subject to any termination pursuant to Section 15.
2.     LEASE OF AIRCRAFT. Operator agrees to lease the Aircraft to Lessee on a
non-exclusive basis from time-to-time and subject to availability pursuant to
the provisions of FAR 91.501(b)(6), 91.501(c)(1) and 91.501(d), and to provide a
fully qualified flight crew for all operations under this Agreement. For the
avoidance of doubt, only those flights as to which Lessee notifies Operator of
Lessee’s intention to provide Operator with reimbursement therefor shall be
considered conducted under this Agreement.
3.     FLIGHT REQUESTS. Lessee will provide Operator with requests for flight
time and proposed flight schedules as far in advance of any given flight as is
reasonably possible. Requests for flight time shall be in a form, whether
written or oral, mutually agreed upon by the parties. In addition to the
proposed schedules and flight times, Lessee shall provide Operator the following
information for each proposed flight prior to scheduled departure:
(a) the specific aircraft requested;
(b) proposed departure point;
(c) destination;
(d) date and time of flight;
(e) the number of anticipated passengers and their names;
(f) the nature and extent of luggage and/or cargo to be carried;
(g) the date and time of return flight, if any;
(h) for international trips, passport information and Customs-required
information for all passengers; and
(i) any other information concerning the proposed flight that may be pertinent
or required by Operator or Operator’s flight crew for security or other
purposes.
4.     SCHEDULING FLIGHTS. Lessee’s rights to schedule the use of the Aircraft
hereunder shall at all times be subordinate to business use requirements of
Operator, and Operator shall have final authority over the scheduling of the
Aircraft, provided, however, that Operator will use its best efforts to provide
the aircraft requested and otherwise accommodate Lessee’s needs and to avoid
conflicts in scheduling. For purposes of the Agreement, the Aircraft’s base of
operations is [ ] (PHL) (“Home Base”). Positioning flights to other locations
and/or repositioning




--------------------------------------------------------------------------------




flights back to the Home Base, in each case, in connection with flights
requested and conducted for Lessee under this Agreement, shall also be
considered flights conducted for Lessee under this Agreement and subject to
reimbursement.
5.     REIMBURSEMENT OF EXPENSES. For each flight conducted under this
Agreement, Lessee shall reimburse Operator an amount determined from time to
time by Operator as the incremental cost and expense of operating the Aircraft,
provided, however the amount for each flight shall be limited to no more than
the charges prescribed by Federal Aviation FAR 91.501(d).
6.     INVOICING FOR FLIGHTS. The reimbursement of costs and expenses
contemplated by Section 5 for any flight conducted under this Agreement shall be
billed to Lessee by the 30th day of the month following the month in which any
such flight or flights occur. The invoice shall set forth amount determined by
Operator as the incremental cost and expense in accordance with Section 5 of
each flight taken by Lessee. Lessee shall pay Operator for the total expenses
set forth on each such invoice within fifteen (15) days of receipt of such
invoice.
7.     TAXES. None of the payments to be made by Lessee under Section 5 of this
Agreement includes, and Lessee shall be responsible for and shall indemnify and
hold harmless Operator against, any taxes that may be assessed or levied by any
taxing authority as a result of the lease of the Aircraft to Lessee, the use of
the Aircraft by Lessee or the provision of taxable transportation to Lessee
using the Aircraft. Without limiting the generality of the foregoing, the
parties acknowledge that reimbursement of expenses pursuant to Section 5 are
subject to the federal excise tax, and Lessee shall pay to Operator (for payment
to the appropriate governmental agency) any such taxes applicable to flights of
the Aircraft conducted hereunder. The amount due for taxes shall be included on
the invoices submitted to Lessee.
8.     MAINTENANCE OF AIRCRAFT. As between Operator and Lessee, Operator shall
be solely responsible for securing maintenance, preventive maintenance and all
required or otherwise necessary inspections on the Aircraft, and shall take such
requirements into account in scheduling the Aircraft.
9.     OPERATIONAL CONTROL. “Operational Control,” as defined in 14 C.F.R.
Paragraph 1.1 and for the purposes of this Agreement with respect to a flight,
means the exclusive exercise of authority over initiating, conducting, or
terminating a flight. Operator shall have operational control of the Aircraft,
which shall include, without limitation, providing the flight crew, selecting
the pilot in command and all other physical and technical operations of the
Aircraft.
10.     FLIGHT CREW. Operator shall employ or contract with others to employ,
pay for and provide to Lessee a qualified flight crew for each flight undertaken
under this Agreement.
11.     SAFETY OF FLIGHTS. In accordance with applicable FAR, the qualified
flight crew provided by Operator will exercise all of its duties and
responsibilities in regard to the safety of each flight conducted hereunder.
Lessee specifically agrees that the flight crew, in its sole discretion, may
terminate any flight, refuse to commence any flight, or take other action that
in the considered judgment of the pilot in command is necessitated by
considerations of safety. No such action of the pilot in command shall create or
support any liability for loss, injury, damage or delay to Lessee or any other
person. The parties further agree that Operator shall not be liable for delay or
failure to furnish the Aircraft and crew pursuant to this Agreement when such
failure is caused by government regulation or authority, mechanical difficulty,
war, civil commotion, strikes or labor disputes, weather conditions, or acts of
God.
12.     INSURANCE.


12.1 Insurance Coverage. Operator hereby agrees to arrange for and maintain at
all time during the term of this Agreement at no expense to Lessee (i) aircraft
liability insurance for the Aircraft in form and substance and with such
insurers as is customary for corporate aircraft of the type similar to the
Aircraft, and (ii) aircraft hull insurance for the Aircraft with limits of not
less than the then current fair market value of the Aircraft.


12.2 Additional Terms of Insurance. Any policies of insurance carried in
accordance with this Agreement and any policies taken out in substitution or
replacement of any such policies shall: (i) name Lessee as an additional
insured; (ii) include a severability of interest clause providing that such
policy shall operate in the same manner as if there were a separate policy
covering each insured (provided that the parties acknowledge and agree that such
a severability of interest clause shall not increase the policy limits otherwise
provided therein); (iii) shall be primary,




--------------------------------------------------------------------------------




without right of contribution from any other insurance maintained by Lessee; and
(iv) with respect to hull physical damage, waive any right of set off or
subrogation against Lessee.


12.3 Deductible. Any Insurance Policy carried by Operator in accordance with
this Article may be subject to a deductible amount. In the event of an insurable
claim, Operator will bear the costs of the deductible amount.


12.4 Certificate of Insurance. Upon request, the Operator shall deliver to
Lessee a certificate of insurance evidencing the insurance required to be
maintained by Operator under this Article.


12.5. Additional Insurance. Operator will provide such additional insurance
coverage as Lessee shall reasonably request or require, provided, however , that
the cost of such additional insurance, if any, shall be borne by Lessee in
accordance with Section 5 hereof.


13.     REPRESENTATIONS AND COVENANTS OF LESSEE. Lessee represents, warrants and
agrees that: (a) Lessee will use the Aircraft for his own account, including the
carriage of his guests, and will not use the Aircraft for the purpose of
providing transportation of passengers or cargo in air commerce for compensation
or hire; (b) Lessee shall not permit any lien, security interest or other charge
or encumbrance to attach against the Aircraft as a result of Lessee’s action or
inaction nor shall Lessee convey, mortgage, assign, lease or any way alienate,
or otherwise dispose of, the Aircraft or create any kind of lien or security
interest involving the Aircraft, or do anything or take any action that might
mature into such a lien; (c) during the term of this Agreement, Lessee will
abide by and conform to all such laws, governmental and airport orders, rules
and regulations, as shall from time to time be in effect relating in any way to
the operation and use of the Aircraft by a time-sharing Lessee and (d) the
rights of Lessee and of any party claiming through Lessee with respect to the
Aircraft shall be subject and subordinate in all respects to the rights, title
and interests in the Aircraft of the Aircraft Lessor (as defined below),
including all of the Aircraft Lessor’s rights and remedies under the Aircraft
Lease (as defined below) and the other Lease Documents (as such term is defined
in the Aircraft Lease).
14.     LIMITATION OF LIABILITY.
EACH PARTY AGREES THAT (A) THE PROCEEDS OF INSURANCE TO WHICH IT IS ENTITLED,
AND (B) ITS RIGHT TO DIRECT DAMAGES ARISING IN CONTRACT FROM A BREACH OF THE
OTHER PARTY’S OBLIGATIONS UNDER THIS AGREEMENT ARE THE SOLE REMEDIES FOR ANY
DAMAGE, LOSS, OR EXPENSE ARISING OUT OF THIS AGREEMENT OR THE SERVICES PROVIDED
HEREUNDER OR CONTEMPLATED HEREBY. EXCEPT AS SET FORTH IN THIS SECTION, EACH
PARTY WAIVES ANY RIGHT TO RECOVER ANY DAMAGE, LOSS, OR EXPENSE ARISING OUT OF
THIS AGREEMENT OR THE SERVICES PROVIDED HEREUNDER OR CONTEMPLATED HEREBY. IN NO
EVENT SHALL EITHER PARTY BE LIABLE FOR OR HAVE ANY DUTY FOR INDEMNIFICATION OR
CONTRIBUTION TO THE OTHER PARTY FOR ANY CLAIMED INDIRECT, SPECIAL,
CONSEQUENTIAL, OR PUNITIVE DAMAGES, OR FOR ANY DAMAGES CONSISTING OF DAMAGES FOR
LOSS OF USE OR DEPRECIATION OF VALUE OF THE AIRCRAFT, LOSS OF PROFIT OR
INSURANCE DEDUCTIBLE.
OPERATOR SHALL NOT BE LIABLE TO LESSEE FOR DELAY OR FAILURE TO PROVIDE THE
AIRCRAFT AND FLIGHT CREW FOR ANY FLIGHTS.
This Section 14 shall survive termination of this Agreement.
15.     TERMINATION. This Agreement may be terminated by either party (a) upon
thirty (30) days prior written notice, and (b) immediately in order to comply
with any change in law, regulation or exemption relating to the subject matter
hereof. In addition, this Agreement shall automatically terminate (i) on the
date that Lessee ceases to be employed by Operator or any of its affiliates and
(ii) upon the occurrence of an Event of Default under, and as such term is
defined in, the Aircraft Lease dated as of September 24, 2013, as amended
pursuant to the terms thereof from time to time, between Wilmington Trust
Company, not in its individual capacity, but solely as Owner Trustee under Trust
Agreement dated as of April 3, 2006 (the “Aircraft Lessor”), and Aramark
Services, Inc. (the “Aircraft Lease”); provided, however, that if either of the
events set forth in clause (i) or (ii) occurs during the operation of flight
conducted hereunder, the termination of this Agreement shall be deemed to occur
immediately following the conclusion of such flight.




--------------------------------------------------------------------------------




16.
MISCELLANEOUS

    
16.1    Confidentiality. The Parties agree (on behalf of themselves and each of
their respective affiliates, directors, officers, employees, agents and
representatives) to keep confidential, the terms of this Agreement and any
non-public information supplied to it by the other Party pursuant to this
Agreement; provided that nothing herein shall limit the disclosure of any such
information (i) to the extent required by statute, rule, regulation or judicial
process; (ii) to counsel for any Party; (iii) to examiners, auditors or
accountants of any Party; (iv) in connection with any litigation to which any
Party is a party relating to this Agreement; (v) which has become generally
available to the public other than through action of the receiving Party; or
(vi) to any assignee (or prospective assignee) so long as such assignee (or
prospective assignee) has agreed in writing to be bound by the provisions of
this Section. For the avoidance of doubt, the Parties understand and agree that
Operator and any affiliate thereof may file a copy of this Agreement with the
Securities and Exchange Commission and make any disclosure required relating to
this Agreement or its terms in any documents filed with the Securities and
Exchange Commission.
16.2     Entire Agreement. This Agreement constitutes the final, complete, and
exclusive statement of the terms of the agreement between the Parties pertaining
to the subject matter of this Agreement and supersedes all prior and
contemporaneous understandings of the Parties.     
16.3    Severability. If any provision of this Agreement is found to be
prohibited or unenforceable in any jurisdiction, such provision shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof. Any such
prohibition or unenforceability in one jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, each Party hereto hereby waives any provision of
law that renders any provision hereof prohibited or unenforceable in any
respect.
16.4    Amendments and Modifications. The terms of this Agreement shall not be
waived, varied, contradicted, explained, amended or changed in any other manner
except by an instrument in writing, executed by both Parties.
16.5    Choice of Law/Jurisdiction. This Agreement shall in all respects be
governed by, and construed in accordance with, the laws of the Commonwealth of
Pennsylvania (disregarding any Conflict of Laws rule which might result in the
application of the laws of any other jurisdiction), including all matters of
construction, validity, and performance. The exclusive jurisdiction for any
disputes arising out of this Agreement shall be a State or Federal Court in the
Commonwealth of Pennsylvania.
16.6    Execution. This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original, and such
counterparts together shall constitute one and the same instrument. Signatures
conveyed via facsimile or by electronic mail shall have the same force and
effect as original signatures.
17.    TRUTH IN LEASING STATEMENT.
17.1 Representation Regarding Maintenance. THE AIRCRAFT HAS BEEN MAINTAINED AND
INSPECTED SINCE NEW UNDER FEDERAL AVIATION REGULATION PARTS 43 AND 91. OPERATOR
HEREBY CERTIFIES THAT THE AIRCRAFT COMPLIES WITH THE MAINTENANCE AND INSPECTION
REQUIREMENTS CONTAINED IN THE ABOVE LISTED FEDERAL AVIATION REGULATION FOR
LESSEE’S USE OF THE AIRCRAFT UNDER THIS AGREEMENT.
17.2    Representation Regarding Operational Control. OPERATOR, WHOSE NAME AND
ADDRESS APPEAR HEREIN, IS RESPONSIBLE FOR OPERATIONAL CONTROL OF THE AIRCRAFT
UNDER THIS AGREEMENT. OPERATOR HEREBY CERTIFIES THAT IT UNDERSTANDS ITS
RESPONSIBILITIES FOR COMPLIANCE WITH THE FEDERAL AVIATION REGULATIONS APPLICABLE
TO THE AIRCRAFT.
17.3 Information from FAA. OPERATOR AND LESSEE UNDERSTANDS THAT AN EXPLANATION
OF FACTORS BEARING ON OPERATIONS CONTROL AND PERTINENT FEDERAL AVIATION




--------------------------------------------------------------------------------




REGULATIONS CAN BE OBTAINED FROM THE NEAREST FAA FLIGHT STANDARDS DISTRICT
OFFICE, GENERAL AVIATION DISTRICT OFFICE, OR AIR CARRIER DISTRICT OFFICE.
17.4     FAA Notification: in accordance with FAR 91.23. The Parties shall take
the following actions upon execution of this Agreement: (a) a copy of this
Agreement shall be placed aboard the Aircraft; (b) a copy of this Agreement will
be mailed to the FAA Aircraft Registration Branch, Attn: Technical Section, P.O.
Box 25724, Oklahoma City, OK 73125 within 24 hours of execution; and (c) the FAA
will be notified at least 48 hours prior to the first flight of any Aircraft
under this Agreement.


IN WITNESS WHEREOF, the parties have executed this Time Sharing Agreement as of
the date first written above.
 
OPERATOR: ARAMARK SERVICES, INC.




By:                                                                 
Name:
Title:


LESSEE: [ ]    
 


_______________________________________




--------------------------------------------------------------------------------




Schedule A
Aircraft


[ ]




